                          1   MARNIRUBIN-WATKINS,ESQ.
                              Nevada Bar No. 9674
                          2   Fidelity National Law Group
                              1701 Village Center Circle, Suite 110
                          3   Las Vegas, Nevada 89134
                              Telephone: (702)667-3000
                         4    Fax:(702)243-3091
                              Email: mami.watkins@fiif.com
                          5   Attorneysfor Plaintiff
                              LeaderOne Financial Corporation
                         6

                          7

                          8                                    UNITED STATES DISTRICT

                          9                                       DISTRICT OF NEVADA

                        10    LEADERONE FINANCIAL CORPORATION,                          Case No. 2:18-cv-02138-KJD-CWH

                        11                                   Plaintiff,
                                     vs.
                        12
                              US DEPARTMENT OF JUSTICE; JOSEPH H.
                        13    RAMIREZ;DOES I through X; and ROE                         STIPULATION AND ORDER TO
                              CORPORATIONS I through X,                                     STAY CASE PENDING
                        14                                                              SETTLEMENT NEGOTIATIONS
                                                            Defendants.
                        15

                        16
                                     COME         NOW       Plaintiff     LEADERONE      FINANCIAL        CORPORATION
                        17
                              ("LEADERONE"), by and through their attorney of record, Mami Rubin Watkins, Esq. of
                        18
                              Fidelity National Law Group; Defendant US DEPARTMENT OF JUSTICE ("DOJ"), by and
                        19

                              through their attomey of record, Mark E. Woolf, Esq.; and Defendant JOSEPH H. RAMIREZ
                        20

                        21    ("RAMIREZ"), by and through his attomey of record Elizabeth S. Ashley, Esq. of Ashley Law

                        22    (collectively,"Responding Defendants"), and hereby stipulate and agree as follows:
                        23
                                     1. All parties held a conference call on December 4, 2018 to discuss settlement
                        24
                                           negotiations.
                        25
                                     2. WHEREAS the parties have agreed to stay the case for sixty(60) days to allow for
                        26

                        27
                                           meaningful settlement discussions.

                        28           NOW THEREFORE the parties hereby stipulate and agree as follows:
  Fidelity National
     Law Group
1701 Village Center Circle,
         Ste. lie
                                                                           Page 1 of3
Las Vegas, Nevada 89134
     r702t 667.3000
                          1          IT IS HEREBY STIPULATED that this case is stayed for a period of sixty (60) days
                          2
                              from the date that this Stipulation and Order is entered with the Court for the parties to conduct
                          3
                              settlement discussions.
                          4
                                     IT IS FURTHER STIPULATED that a further Joint Status Report will be provided to
                          5

                          6
                              the court on or before February 4,2019.

                          7    DATED this 6*'^ day of December, 2018.           DATED this 6'^ day of December,2018.
                          8
                               FIDELITY NATIONAL LAW GROUP                      DAYLE ELIESON,ESQ.
                          9                                                     UNITES STATES ATTORNEY

                        10
                               /s/Marni Rubin Watkins                             /s/MarkE. Woolf
                        11
                               MARNI RUBIN WATKINS,ESQ.                         MARKE. WOOLF,ESQ.
                               Nevada Bar Number 9674                           Assistant United States Attorney
                        12
                               1701 Village Center Circle, Suite 110            501 Las Vegas Blvd. So., Ste. 1100
                               Las Vegas, NV 89134
                        13                                                      Las Vegas, Nevada 89101
                               Attorneys for Plaintiff
                               LeaderOne Financial Corporation                  Attorneys for Defendant
                        14
                                                                                United States

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
   Fidelity National
      Law Group
1701 Village Center Circle,
         Sle. 110
                                                                          Page 2 of3
Las Vegas, Nevada 89134
     t702t 667-3000
                          1   DATED this 6^*^ day of December, 2018.
                         2
                              ASHLEY LAW

                          3

                               /s/Elizabeth S. Ashley
                         4
                              ELIZABETH S. ASHLEY,ESQ.
                              Nevada Bar Number 7501
                          5
                              2470 St. Rose Pkwy., Ste. 110
                              Henderson, NV 89074
                         6
                              Attorneys for Defendant
                          7
                              Joseph H Ramirez

                          8                                              ORDER

                         9           IT IS SO ORDERED.

                        10           DATED this 7          day of December,2018.
                        11

                        12

                                                                                   DISTRICT COURT JUDGE
                        13

                        14    Respectfully submitted by:
                        15
                              FIDELITY NATIONAL LAW GROUP

                        16

                              /s/Marni Rubin Watkins
                        17
                              MARNI RUBIN WATKINS,ESQ.
                        18    Nevada Bar Number 9674
                              1701 Village Center Circle, Suite 110
                        19    Las Vegas, NV 89134
                              Attorneys for Plaintiff
                       20     LeaderOne Financial Corporation

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
   Fidelity National
      Law Group
1701 Village Ccnier Circle,
         Stc. 110
                                                                        Page 3 of3
Las Vegas, Nevada 89134
     n02t 667-3000
